United States Court of Appeals
                     For the First Circuit


No. 13-1947

                      LAWRENCE M. YACUBIAN,

                      Plaintiff, Appellant,

                               v.

                         UNITED STATES,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on April 30, 2014 is amended
as follows:

     On page 10, footnote 6, line 2, "on" is replaced with "of".

     On page 10, footnote 6, line 17, "the a dispute" is replaced
with "the dispute".

     On page 20, footnote 14, line 8, "special" is replaced with
"Special".